DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a laser source capable of emitting pulses of light sufficient to disunite a portion of plurality of light-emitting device structures from the source substrate through a beam addressable release process;
a multi beam scan head onto which the source substrate can be releasably mounted, the multi-beam scan head including a spatial light modulator device to receive an incident laser area beam from a spatially modulated area light beam and direct the spatially modulated area light beam within a scan area located on at least a portion of the source substrate mounted onto the multi-beam scan head;
a vertical motion and control device to positon at least a portion of the source substrate held by the multi-beam scan head and containing the plurality of light-emitting device structures in close proximity to at least a portion of the target substrate with an intervening interface region;
a support and motion system capable of enacting relative movement between the multi-beam scan head holding the source substrate and the target substrate;
a computer device capable of reading and updating a Known Good Die (KGD) computer file that contains information about the plurality of light-emitting device structures disposed on the source substrate and can control the multi-beam scan head and target substrate relative motion and control laser source”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895